DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Reggia (US 4,115,783).  Reggia discloses:

Re Claim 1: An antenna apparatus, the antenna apparatus (Fig 5) comprising: 
a radome cover (col 3 lines 50-51) at least partly enclosing at least one antenna element (4); 
a flange (32) disposed adjacent to the radome cover (as evidenced by Fig 5); 
an antenna housing (as evidenced by Fig 1 the lower section below the flange is a cylindrical conductor housing, 16), the flange being disposed between the radome cover and the antenna housing (as evidenced by Fig 5); 
a signaling interface (10); and 
a spring-loaded mount apparatus, the spring-loaded mount apparatus comprising: 
a housing (col 5 lines 46-48), a plurality of torsion springs (36 when wound form the torsion springs at the proximal ends) located in or on the housing; and 


Re Claim 2: The antenna apparatus of Claim 1, wherein the spring- loaded mount apparatus comprises both a mechanical and an electrical function (col 5 lines 45-52).

Re Claim 3: The antenna apparatus of Claim 2, wherein the electrical function comprises a ground plane for the antenna apparatus (col 5 lines 45-46).

Re Claim 5: The antenna apparatus of Claim 1, wherein the plurality of torsion springs (proximal ends of 36) are configured to place the plurality of spring arms against (as evidenced by Fig 5) the lower flange (32).

Re Claim 6: The antenna apparatus of Claim 5, wherein the plurality of spring arms (distal ends of 36) each comprise at least one tie down location, the tie down locations configured to be used with a tie down in order to place the spring-loaded mount apparatus into an installation configuration (col 5 lines 46-52; any location along the length of the spring arms 36 such that the spring arms are wound over one another to form a cylinder).

Re Claim 7: The antenna apparatus of Claim 3, wherein the at least one antenna element comprises a quarter wave monopole antenna (2), the quarter wave monopole antenna being disposed within the radome cover (col 5 lines 50-51).

.

Claim(s) 21-24, 27 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hussaini et al (“Hussaini”) (US 6,236,377).  Hussaini discloses:

Re Claim 21: An antenna apparatus (Figs 1, 2) comprising
a radome (70) with at least one antenna element (12) disposed at least partly therein; 
a flange (72) proximate the radome, the flange configured to abut against a first side of an installation surface (side of 29 opposite 48); and 
a plurality of spring apparatus (34) configured to abut against a second side (48) of the installation surface and to facilitate the abutting of the flange against the first side (as evidenced by Fig 2); 
wherein the plurality of spring apparatus each comprises a physical configuration selected so as to cause emission by the at least one antenna element of a radiation pattern directed away from the installation surface (as evidenced by Fig 2 the spring apparatus, 34, configures the monopole mast, 12, such that the ground plane, installation surface 29, will direct the radiation pattern away from the installation surface).

Re Claim 22: The antenna apparatus of Claim 21, wherein the at least one antenna element is electrically coupled to at least a portion of the plurality of spring apparatus (col 3 lines 56-59), and further comprises: 

wherein the plurality of spring apparatus are further configured to provide ground plane functionality (col 3 lines 56-59).

Re Claim 23:  The antenna apparatus of Claim 22, wherein the at least one antenna element comprises a monopole antenna (12), and the monopole antenna is disposed at least partly within the radome (as evidenced by Figs 1, 2).

Re Claim 24: The antenna apparatus of Claim 22, wherein the radiation pattern comprises an omnidirectional pattern that is directed away from the plurality of spring apparatus (the plurality of spring apparatus, 34, are opposite the monopole with a ground plane, 29, between the two and the antenna is a monopole and has monopole omnidirectional radiation pattern characteristics).

Re Claim 27: An antenna apparatus configured for use with one or more radiating elements (Figs 1, 2), the antenna apparatus comprising: 
a radome (70) configured to contain at least a portion of the one or more radiating elements (12); 
a flange (72) proximate the radome cover; and 
a mount apparatus, the mount apparatus comprising a plurality of biased apparatus (34, 46, 54); 
wherein the flange and the plurality of biased apparatus are collectively configured to provide a mechanical function, the mechanical function comprising a hold of the antenna apparatus in place (as evidenced by Fig 2) with respect to an installation surface (29).



Re Claim 29: The antenna apparatus of Claim 28, wherein:
the second one of the at least two physical configurations enabling the plurality of spring- loaded arms (34) to pass through an opening (28) associated with the installation surface (29), the opening having a dimension smaller than that of the flange (as evidenced by Fig 1 with the double ended arrow indication that the apparatus is inserted through opening 28 and the arms 34 move to an open position and a closed position to facilitate passing through the opening); and 
the first one of the at least two physical configurations prevents the plurality of spring- loaded arms from passing through the opening (as evidenced by Figs 1, 2).

Re Claim 30:  The antenna apparatus of Claim 27, wherein at least one of the one or more radiating elements (12) comprises a monopole-type antenna radiator configured to be electrically coupled to the plurality of biased apparatus while providing the mechanical function (as evidenced by Figs 1, 2).

Re Claim 31: The antenna apparatus of Claim 30, wherein at least a portion of the plurality of biased apparatus comprises a ground structure (col 3 lines 57-59).

Re Claim 32: The antenna apparatus of Claim 27, further comprising the one or more radiating elements (12), the one or more radiating elements configured to produce an omnidirectional radiating pattern in .
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed limitations of claim 4 and all the claims from which it depends recites the plurality of spring arms comprising a ground plane electrical function for an antenna with a radome and flange have undulations which increase the electrical length of the spring arms which was not found in the prior art and no motivation, teaching or suggestion was found in the prior art to arrive at the invention as claimed.
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed limitations of claim 25 and claim 21 from which it depends recites an antenna in a radome with flange abutting an installation surface using a plurality of spring apparatus to facilitate the abutting of the flange to the installation surface and the spring apparatus having a configuration to give a radiation pattern directed away from the installation surface with the spring apparatus having a physical locking feature for a locked state and an electromechanical mechanism for an unlocked state that was not found in the prior art and no motivation, teaching or suggestion could be found in the prior art to arrive at the invention as claimed.
26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed limitations of claim 26 and claim 21 from which it depends recites the plurality of spring apparatus comprise indentations to achieve a prescribed electrical length and be consistent with the radiation pattern which was not found in the prior art and no motivation, teaching or suggestion was found in the prior art to arrive at the invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
March 10, 2021